Title: From John Adams to Benjamin Waterhouse, 4 September 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy September 4. 1805

De la Marre, tells us, that in the North of Holland they make use of Fucus to support their Dikes. In other places, they employ these plants to fertilize their lands. on Several of the french Coasts of the ocean, they call "Cluys" those of these plants which the Sea casts upon the Shore; and Vraicq, those which they go and pull off from the rocks, in the months of January and February, an employment which requires both labour and Address, besides the Vigilance to avoid being Surprized by the tide. The Inhabitants of those maritime Provinces agree that this Manure produces fine Wheat, the first Year and afterwards a good harvest of Oats, but that another dressing of these plants is necessary for a third Crop, of whatever nature the Soil may be whether Sandy or more Substantial. In the first number of the Museum Rusticum et Commerciale, printed in London in 80 It is said that the Effect of Varech is perceivable for Seven or eight Years: We know not, from what, Such a disproportion proceeds. Another use, to which they apply this plant, on the Coast of Normandy is to make of it a Species of Saltwort, of middling quality, and nearly allied to marine Salt. Mr Duhamel, has described the preparation, at large, of this Salt in the second Volume of his Treatise of Trees and Shrubs. p.80.1.2. and in this last page, he indicates, the Causes why the Salt of Varech is often of a very bad quality, in the neighborhood of Cherbourg.
In general the Salt of Varech contains little but marine Salt, and very little Alkaline Salt: whereas the Salt (soude) of Alicant, has extremely little of marine Salt, and is loaded with the Alkaline Salt, peculiar to the Soda which is but the basis of marine Salt.
They consume a great deal of the Soude of Varech  in melting common glass, both for Windows, mirrors and the Table. This Soude gives to the glass, a greenish colour. It is employed to a total loss; Serving only to aid the fusion or Vitrification of other matters, and in no way to augment them: Whereas the Soude of Alicant, renders the glass more white more brilliant, more transparent; and augments the quantity, So than an hundred Weight of this Soude, gives fifty Weight of Glass, beyond the Weight of all the other matters with which, it is part in fusion.
I know not the precise Word used in English for the Stone or Salt, which is made of this Soude.
La Marre Says Soude; or La Marie, is in latin, Soda; Kali; Salsola: and Glass wort in English. In the plants of this kind the Calyx of the flower Subsists with the grain, and is formed of five oval pieces, the extremity of which is coloured. There are no petals. Five Stamens are implanted, between the divisions of the Calyx. The embrio or the ovary is nearly round, and Surmounted, with a forked Style whose branches are crooked. To this Succeeds a round case, which has on the inside but one apartment, and one Single Seed, which indeed is large enough.
Species
1. Kali vermiculatum, Hispanicum, viride, frutescens of Barrelier, a French Botanist, who wrote an Hortus Mundi, or Orbis botanicus. This Shrub is entirely green. Its, Husks, Cobs, or Shells are twisted in the form of a Gunworm.
2. Kali Siculum lignosum floribus membranaceis, of Bocconi an Italian Botanist, who was sometime Botanist to Ferdinand the Second, grand Duke of Tuscany. The Sicilians call this plant Luita. Its roots run deep into the earth, and are Sometimes as large as a Mans thigh. Out of them Spring rods of Wood, divided into many Slender branches: on which are distributed, little whiteish leaves opposed in pairs. At every knot of the plant branches, during Summer arise four, thin membranous leaves, white, well Scattered, and dispersed which greatly adorn the plant, and Seem to make parts of the flowers. The grain is covered with a Skin, fine and red. Compare the figure of it given by Bocconi in his Icones et Descriptiones variorum plantarum Tab. 31; with Barrelier. Plantæ per galliam, Hispaniam et Italiam Observatæ. page. 49 et Ic. 10034.
3. Kali Spinosum, foliis longioribus et angustioribus. of Tournefort, Institutiones rei herbariæ. This is the common Salt wort of Languedoc and Provence. It grows on the sands on the Water Side. It is an annual plant, which forms a tuft, very abundant in branches which may be a foot and a half long. The leaves are very narrow about an inch long, terminated, in a Sharp point; and have two prickles at their base.
4. Kali Ægyptium non Spinosum, Tomentosum et incanum. Its leaves are white, hairy and without thorns.
5. Kali majus cochleato Semine.It’s stalk is herbacious. When cultivated it is three feet high; if not it is restrained to a foot and an half, all garnished with hairy and reddish branches, in form of a Pyramid or a Cone. on the body of the plant, and at the bottom of the branch the leaves are long, narrow, fleshy, succulent, terminated in points, but rarely Sharp: those, higher up, are Short and twisted. The flowers are very Small yellowish and grow in the Armpits of the leaves. Each Seed is curled in a Spiral. This plant grows in abundance, on the borders of the Sea, in Provence, and along the Rhone, at Arles. It flourishes in the month of June: and its grain is ripe at the End of August.
6. Kali Fruticosum Hispanicum, Tamarisci folio of Tourefort. Inst. R. Herbariæ. This Species growsof  itelf in Spain. It forms a long lived shrub, three or four feet high, ganished with knots, and branchy. Its leaves are fleshy, oval terminates in points, distributed in parcells along the branches, and Shaggy. The flowers, grow between them, towards the extremities of the Branches, and are very Small.
7. Kali humile, alis purpureis florem rosaceum mentientibus. This plant is found in Tartary, where it grows without culture. It is annual. Its Stalks are herbacious, rarely more than Six Inches high; It’s leaves, extremely fine, terminate in a prickle. The flowers are of a rose colour, and Small, Soon falling off: they are accompanied with purplish bloomings of flours, which one would take for the flower of Roses.
8. Chenopodium, or in English, Goose foot, or Wild Wrack. There are Eleven Species of this, one of which is the Chenopodium Sedi folio minimo frutescens perenne of Boerhave. It furnishes Salts for the Glass houses for which reason the English call it Shrubby Glass Wort.
Another species, Chenapodium Mmaritimum, Kali folio, is extremely Ssalt. From this is extracted the white Alkaline Salt of Languedoc.
Uses.
The first Species of this Kali, Glasswort or Soude, furnishes a great part of the Alkaline Salt of Spain.
Bocconi Says, they make a great use of the ashes of the Second Species, in Sicily to cleanse and whiten Linnen.
In general, in those places, where these Glass Worts of different kinds grow, they burn them all together to obtain an Alkaline Salt. The fifth Species is much esteemed in France for this Object. This is the prossess. Having dug a ditch near the Sea, they place over it, laths, crosswise; upon which they lay an heap of the plants, collected at their full growth: then the kindle a fire Sufficient to reduce them to ashes: which are either blackish or ashcoloured, of a taste, very Salt, and hot. When they are well hardened, as it were in Stone, they call them Soude, Salicote &c They are Employed by Glassmakers, Soap boilers and Bleachers.
Mr Duhamel de Monceau, in 1766, gave to the Royal Academy of Sciences of Paris, a memoire which Serves as a proof what he had advanced in 1755 in his Treatise of Trees and Shrubs. Vol. 2. p.75 that the maritime plants which furnish the Alkaline Salt called Soude, contain more or less of marine Salt; but  when they are plants at a distance from the Sea, their Alkaline Salt is more analogous to Salt of Tartre. In the Memoir of 1766 Mr Duhamel relates, that having Sowed in his lands, in the Neighborhood of Beauce, the Same Species of Kali, which, cultivated at the Same time near the Sea, gave a Salt in which was manifest the base of marine Salt; his plants gave him, one, which was almost wholly of the nature of Salt of Tartre. This Theory is not indifferent for the uses in which the Soude is employed. For example, We know that the Alkaline Salts analogous to marine Salts, produce a Soap very dry; while the others can only make liquid Soap.
The best Soude is that, which casts itself into a Stone, hard and sounding, of a grey colour, inclining to Blue Strewed, with little orifices. Such is that of Alicante. The Soude of Carthagena is darker and less esteemed. When We moisten, with Saliva, or morcell of good Soude We percieve an odour of violette, mixed with a urinous volatile. The Soude is a remedy, very opening and cleansing, usefull in disorders of the Skin.
Most of the Washerwomen in Paris employ it in their lye, instead of Wood Ashes: but the linnen is soon worn out and destroyed, if they are not very carefull to proportion the quantity of Water, to extenuate the Soude.
Salsola
In the 16th. Vol. of the American Encyclopædia. p. 618. We find Salsola, Glasswort: A genus of the Digynia order, belonging to the Petandria Class of plants, and in the natural method ranking under the twelfth order Holoraceæ. The calyx is pentaphyllous; there is no corolla; the capsule is monospermous, with a  Serenved Seed. There are five Species of it.
1. The Kali which grows naturally in the Salt Marshes in diverse parts of England. It is an annual plant, which rises above five or Six Inches high, Sending out many Side branches, which Spread on every Side, garnished with Short awlshaped leaves; which are fleshy and terminate in Acute Spines. The flowers are produced from the Side of the Branches, to which they Sit close, and are encompassed by Short prickly leaves; they are Small and of an herbaceous Colour. The Seeds are wrapped up in the empalement of the flower, and ripen in Autumn; Soon after which the plant decays.
2. The Tragus, grows naturally on the Sandy Shores of the South of France, Spain and Italy. This is also an annual plant, which Sends out many diffused Stalks in the Same manner as those of the ; their Empalements are blunt and not so closely encompassed with leaves as those of the former, garnished with linear leaves an inch long, ending with Sharp Spines. The flowers come out of the Side of the Stalks in the Same manner as those of the former; their Empalements are blunt and not so closely encompassed with leaves as those of the other.
3. The Soda rises with herbaceous Stalks, near three feet high, Spreading wide. The leaves on the principal Stalk, and those on the lower part of the branches, are long, Slender, and have no Spines; those on the upper part of the Stalk and branches are Slender, Short, and crooked. At the base of the leaves are produced the flowers, which are Small and hardly perceptible; the empalement of the flower afterwards encompasses the capsule which contains one cochleated Seed.
4. The Vermuiculata, grows naturally in Spain. This hath natural Shrubby perennial Stalks, which rise three or four feet high, Sending out many Side branches, garnished with fleshy, oval, acute pointed leaves, coming out in clusters, from the Side of the branches; they are hoary and have Stiff prickles. The flowers are produced from between the leaves, toward the Ends of the branches; they are So Small, as Scarce to be discerned unless they are closely viewed. The Seeds are like those of the other kinds.
5. The Rosacea grows naturally in Tartary. This is an annual plant, whose Stalks are herbaceous, and Seldom rise more than five or Six Inches high. The leaves are Awlshaped, ending in acute points; the empalements of the flowers Spread open: the flowers are Small and of a rose colour; but Soon fade: the Seeds are like those of the other Sorts.
All the Sorts of Glass-Wort are Sometimes promiscuously used for making the Sal kali, but it is the third Sort, the Soda, which is esteemed the best for this purpose. The manner of making it is as follows: having dug a trench near the Sea, they place laths across it, on which they lay the Herb in heaps, and having made a fire, below, the liquor which runs out of the herbs, drops to the bottom, which at length thickening becomes Sal kali, which is partly of a black, and partly of an Ash Colour, very Sharp and corrosive and of a Saltish taste. This when thoroughly hardened, becomes like a Stone; and in that State is transported to different Countries for making of Salts Glass.
This, no doubt is the Pierre de Soude, of the French Writers.
Kali
The French Encyclopedia. Vol. 19. p. 304. Kali a kind of plant of the following Characters. Its flower is a rose, composed of Petals, disposed circularly: the Pistel arises from the Centre of the flower, and becomes a membranous fruit, round, containing a Single grain, placed in the center of the Calyx, rolled in a Spiral like the Shell of a Cockle, and covered commonly by the leaves of the flower. Mr De Tournefort enumerates Seven Species of Kali. We will describe only that of Spain, or that of Alicante which is the principal. To avoid Equivocation, We preserve appropriate here the Arabian name of Kali to the plant, reserving the name of, Soude, to the fixed Salts which are the Product of it.
In fact the Kali abounds in marine Salt, and yeilds when it is bruised or pounded, a Salt Water: but the difference of the Product of this plant, when it is green or dry, is astonishing in the Chymical Proscesses. If We distill it green and fresh, it furnishes only an insipid Water. If We collect one pound of it green, and cause it to be dried, it yeilds only three ounces. If you burn it at that time, you will have much difficulty to reduce it to Ashes. The Ashes of this quantity burned in a crucible give one dram and an half of a Substance Salt, whitish, which ferments faintly with Strong Water. Four ounces of this herb fresh, put in decoction in Spring Water, and this Water carefully evaporated there forms about Six ounces drams of a marine Salt, of a cubic figure. Distill the remaining figure liquor, by gradually increasing the fire, the Phlegm will pass off, first; then there arises a dry volitile Salt, which attaches to the top and Sides of the Vessell; these Salts being purified, it is found by the result of Experiments, that this herb when it is fresh, contains about one fifth part of its Weight of common Salt.
If We dry this plant and put it in decoction in five livre pounds of Spring water, the decoction being half evaporated, the Residue gives Successively an odour of honey, then of cabbage, and other pot herbs. Finally, if after all this, we leave the boiled herb to putrify, it Spreads an Odour of the Excrements of Animals, becomes the refuge of flies, and the nourishment and habitation of Worms which are hatched from the Eggs of these winged Insects. All the experiments We can make, with the cubic chrystals of Salt, formed in evaporated decoction of this herbe, prove that it is common Salt; and the volatile Salt which arises by the fire, when the cubic Salt chrystalizes no longer, Shews itself a Strong Alkali; by the fermentation with acid Spirits.
If we dry, by evaporation the juice of this plant, after We have Separated all the marine Salt and calcine the residue, We shall have at last, a dry Substance, earthy, of a lixivial Savour, but which melts not into liquor when exposed to the Air. This calcined Substance, being mixed with any Acid Spirit, and especially with Spirit of Vitriol, becomes an admirable blue  not inferiour to the most beautiful Ultramarine.
The Herbe, Kali, when fresh, put in fermentation with common Water gives, in its different States of fermentation, at first an Odour of Sour cabbage, than that of Earthworms drowned in Spirits of Wine, finally that of Smoked Herrings. If We distill the whole, there comes out, at first, a Spirit resembling the Spirit of refined Tartar, and finally an empyreumatical Oil, like that of Animal Substances.
But it is very remarkable, that, by no Art, not even by cohobation, can We extract the volatile Salt of this putrified mass. The Dreggs furnish a potash, which ferments violently with Acids, becomes an active Salt, and with the Acid of Vitriol gives nitre, with Strong Water, common Salt with the Spirit of Salt; and with Acids of all kinds, it produces a blue colour more or less approaching the Ultramarine, according to the Species of Acid and the Conduct of the proscess.
The Salt, which is drawn from this Potash, has a green tincture, like that of natural borax; finally the Dreggs after the extraction of this Salt, put in digestion with Strong Water, reduces itself to a gelatinous Substance of a true metallic Savour.
We are indebted for all these curious chymical Experiments, upon the Kali, of Germany, to Mr. John Frederic Henkel, in his German work intitled Werwandschafft der Pflantin mit den Mineral Reiche. Leipsick 1723 in 8o. With figures. The meaning of this title is, The Affinity of Vegetables with Minerals.
Kali of Alicante.
Kali of Alicante, Kali Hispanicum; a Species of Kali, in Spain. It’s description, accurately made by Mr De Jussieu, in the Memoirs of the Academy of Sciences, in the Year 1717, is interesting, because it is from this Species of Kali, that the best, Soude, (Salt) So much Sought for in the Glass Works, the Soap Works, and the Bleacheries, Arts Usefull and necessary.
Mr De Jussieu characterises this plant, the figure of which he has given Us, Kali Hispanicum, Supinum, annuum, Sedi foliis brevibus. Kali of Spain, annual, lying on the ground, with Short leaves resembling those of the Sedum.
It’s root is annual,  four Some inches long, Somewhat oblique, whitish, rounded woody and garnished with fine fibres.
From its neck issue four or five branches, lying on the ground, Subdivided into Several little boughs alternately, extended here and there, Some upright others inclined. The longest of its branches is not half a foot, and their Diameter exceeds not a line. These branches, and these boughs are round, of a pale green and Sometimes tinged lightly, with a little purple, especially in their Maturity.
The Leaves are disposed on alternate parcells, more or less distant according to the Age of the plant; they are cylindric and Succulent, like those of the Sedum minus teretifolium, one quarter of an inch long, and have a line thick, of a pale green, almost transparent, Smooth without hairs, blunted at their extremities, and of a Salt taste. Each parcell is formed of two, three four and Sometimes of five leaves, from the Armpit of which arises the flower. It is composed of five whiteish Stamens, with yellowish Summits, and of an equal number of little Strait petals, of a whiteish colour. The young fruit which occupies the Center, is terminated by a little dagger, white and forked.
This flower has no odour, and its petals, which envellop, more closely the fruit, in proportion as it grows, narrow and concealed as they were, in the parcell of leaves which Serves them for a Calyx, become more ample, more blown out, more dry, membranous, round in their outline, Somewhat plaited, or folded, and as it were tarred; often, two of these petals unite in a manner that they appear one, and then the flower Seems to be of four pieces only. It lasts a long time without withering; and the older it grows, the more the yellow colour with which it is tinged, becomes reddish; its greatest diameter is about two lines.
The ripe fruit is of the Size of a grain of Millet, round, membranous, inclosing one Single Small brown Seed, rolled in a Spiral. It is so invelloped with the petals of the flower, that it falls at the Same time with it.
Although the Species of Kali, which We have just described, grows on the maritime Coasts of Valencia, Murcia, Almeria and Grenada, it may nevertheless bear the name of Kali of Alicante, because there is no place, on the Eastern Coast of Spain where it grows in so great quantities, as in the neighbourhood of that City.
The Salt which is drawn from it, makes a considerable part of Commerce. Merchants and foreigners prefer it to that which is extracted from other plants, and the Inhabitants of the Country are so persuaded that this Species cannot prosper equally elsewhere, that they consider it as peculiar to them.
This plant grows of itself; nevertheless, in order to multiply it, they Sow it in the fields along the Coast of the Sea Margin of the Sea. We see it even in the Cornfields, which it cannot hurt because in the time of harvest, it Scarcly begins to Shoot, and it is not in its perfect maturity till the Autumn. The crop of the Kali of Alicante, is not made all at once, nor without precautions, like that of other plants from which they extract this Salt. They pluck off Successively, from this, the Spriggs that are most ripe, before those of which are less. They Spread them on a barn floor, to dry them in the Sun, and collect the fruit which falls of itself.
As the abundance and the purity of the Salt it produces, make the merit of it which is acknowledged by the Merchants, they are very circumspect, in taking care that, this of Alicante, which they choose to employ in all exquisite Manufactures has not been adulterated in burning the Kali from which it proceeds, by the mixture of other plants, which also produce the Salt, but much inferiour in quality to this.
The Workmen who burn the plant Kali, call it La Marèe; they cut it and they make it like hay. when it is dry, they fill with it large trenches, made for the purpose in the ground, and Stopped up, So that very little Air can enter. They Sett fire to it: they cover it up; and when it is reduced to Ashes there is formed of it, after Sometime an hard Stone, So hard, they they are obliged to break it with Mallets. It is this Stone, which the French call Soude, or Pierre de Soude, and to which the Ancients gave the Name of Salicore, Salicot &c.
The plant Kali was formerly much cultivated in Languedoc, where they call it Vitraire. Cartel Speaks of it in his Memoirs of the History of that Province. Ch. 1. p. 50. They derive also, Says he, a notable profit in this country, from an herbe which they are in the habit of Sowing and cultivating, on the margin of the Sea, which, being come to perfection they cutt, and afterwards burn, in a hollow, which they make in the ground, as in a Kiln, covering this hollow with Earth over it, to the End that the Air fire may not take the Air and Ascend; this herbe being burned, they uncover the hollow, which they find full of a certain hard matter, which they call in the Country Salicor, which resembles Salt in the rock and of which they make glass.
There was So great a quantity of this Salicor in Languedoc, that besides the Manufactures of Glass in Venice, which they furnished, they Sent it also into other Countries of Europe. At this day the Culture Subsits no more, and the Directors of the Manufacture of Glass of S. Gobin in France, import from Spain all the Salts, (Soude) of which they make Use.
Father Roger, in his Travels to the Holy Land, Says that at half a league to the West of the Dead Sea in Judea, all the Country is covered with Kali which the Arabians burn, and carry the Ashes to Jerusalem and Hebron, where there are Glass Works: they also make Soap of it.
This ancient Usage, may incline Us to think that the herb Borith, which is mentioned in Jeremiah ch. 2. v. 22. is no other than the KaliLetter A.
Kelp.
American Encyclopædia vol. 9. p. 439 Kelp, in the Glass trade, a term Used for a Sort of Potashes, made use of in many of the Glass works, particularly for the green Glass. It is the calcined Ashes of a plant called by the Same name; and in some places of Sea-thongs or laces, a Sort of thick leaved fucus or Sea-Wreck. This plant is thrown on the Rocks and Shores in great abundance, and in Summer months, is raked together, and drieds as hay in the Sun and Wind and afterwards burnt to the Ashes called Kelp. The Proscess of making it is thus: The Rocks which are dry at low Water, are the beds of great quantities of Sea-Weed; which is cutt, carried to the beach and dried: a hollow is dug in the ground, three or four feet wide; round its margin are laid a row of Stones, on which the Sea Weed is placed, and Set on fire within, and quantities of this fuel being continually heaped upon the Circle, there is in the Centre a perpetual flame, from which a liquid like melted Metal, drops into the hollow beneath: When it is full, as it commonly is e’re the close of day all heterogenious matter being removed, the Kelp is wrought with iron rakes, and brought to a uniform consistence in a State of fusion. When cool, it consolidates into a heavy, dark coloured Alkaline Substance, which undergoes in the glass houses, a Second Vitrification, and assumes a perfect transparency; the progress by which thus a parcell of Sea weed, formerly the Slymy bed of Seals or dreary Shelter of Shellfish, is converted into a Chrystal Lustre for an Assembly room, or a Sett of Glasses for a convivial Table, is a Metamorphosis that might be a Subject for an entertaining Tale.
Barilla.
Vol. 3. p. 13. Barilla, or Barilha, the name of a plant cultivated in Spain for its Ashes, from which the purest Kinds of mineral Alkali are obtained.
There are four plants, which, in the early part of their growth, bear So Strong a resemblance to each other, as would deceive any but the Farmers and nice Observers. These four are Barilla Gazul (or as Some call it Algazul) Sosa, (does he mean Soda?), and Salicornia or Salicor. These are all burnt to ashes; but applied to different Uses, as being possessed of different qualities. Some of the roguish Farmers mix, more or less of the three last, with the first; and it requires a complete Knowledge of the colour, taste, and Smell of the Ashes, to be able to detect their knavery.
Barilla, is Sown afresh every Year. It’s greatest hight above ground is four Inches: each root pushes out a vast number of little Stalks, which again are Subdivided into Smaller Spriggs resembling Samphire; and all together form a large, Spreading tufted Bush. The Colour is bright green; as the plant advances towards maturity, this colour vanishes away, till at last it come to a dull green tinged with brown.
Gazul bears the great Affinity to Barilla, both in quality and Appearance: the principal difference consists in its growing on a Still drier, Salter earth, consequently it is impregnated with a Stronger Salt. It does not rise above two Inches out of the ground, Spreading out into little Tufts. It’s Sprigs are much flatter, and more pulpy than those of Barilla, and are Still more like Samphire. It is Sown, but once in three, four, or five Years according to the nature of the Soil.
Soza, when of the Same Size, has the Same Appearance as Gazul; but in time grows much larger, as its natural Soil is a Strong Salt marsh where it is to be found in large Tufts of Spriggs, treble the Size of Barilla and of a bright green colour, which it retains till the last.
Salicor has a Stalk of a deep green colour inclining to red, which last becomes by degrees the colour of the whole plant. From the beginning it grows upright, and much resembles a bush of young rosemary. Its natural Soil is on the declivities of or Hills, near the Salt Marshes, or on the Edges of the Small drains or Channels cut by the Husbandmen for the purpose of watering the fields: before it has acquired its full growth it is very like the Barilla of those Seasons in which the ground has been dunged before Sowing. In those years of manuring, Barilla, contrary to its usual nature, comes up, with a tinge of red; and when burnt falls far short of its wanted goodness, being bitter, more impregnated with Salts than it Should be, and raising a blister if applied, for a few minutes to the tongue. Barilla contains less Salt than the others; when burnt it runs into a mass, resembling a Spungy Stone, with a faint cast of blue.
Gazul, after burning comes as near Barilla, in its Outward Appearance as it does while growing in its vegetable form; but, if broken, the inside is of a deeper and more glossy hue. Soza and Salicor are darker, and almost black within, of a heavy consistence, with very little or no Signs of Spongyness.
All these Ashes contain a Strong Alkali; but Barilla the best and purest, though not in the greatest quantity. Upon this principle, it is fittest for making glass and bleaching linnen; the others are used in making Soap. Each of them would whiten linnen; but all except Barilla would burn it. A good Crop of Barilla impoverishes the land to such a degree, that it cannot bear good Barilla a Second time, being quite exhausted. For this reason the richer farmers lay  manure upon the Ground and let it lie fallow for a Season; at the End of which it is Sown afresh with out any danger, as the Weeds that have Sprung up in the Year of rest, have carried off all the pernicious effects of the dung. A proper Succession of Crops is thus Secured by manuring and fallowing the different parts of the farm, each in their turn. The poorer tribe of cultivators, cannot pursue the Same Method for want of Capital; and are therefore under the neccessity of Sowing their Lands immediately after manuring, which yields them a profit just Sufficient to afford a present Scanty Subsistance, though the reality and price of their Barilla be but trifiling.
The method used in making Barilla is the Same as that followed in Britain in burning Kelp. The plant as Soon as ripe is plucked up and laid in heaps, then Set on fire. The Salt Juices run out below into an hole made in the ground, where they run into a vitrified lump which is left about a fortnight to cool. An Acre may give about a ton.
These Gentlemen Encyclopædists give Us no Authority for all this. Although they are So modest as to conceal their names, they have confidence enough to expect that We Shall take their Word, for things which they can know no better than We do, without Books.
The Gentlemen of Trévoux Say that in Languedoc, they call the Kali Vitraire Vitrarius, The GlassmakerThat this Herb is called by the Arabians Kali, by the Latins, Salicornia, and by the French, Soude.
That We ought appropriate the Word Kali to the Plant, and the Word, Soude to the Ashes. which they burn to make, Salts and Soap. The French have rendered, Soude. Our English Translators call it Nitre. The Word Kali is Arabic.
The American Encyclopædia, under the Word Alkali Says The demand in England for fossil Alkali is Supplied from the Ashes of Alkali and other Seaplants from which it is Separated in the Same manner as the Vegetable Alkali from the Ashes of other plants. The purest kind of Ashes containing this Salt is called Soda or barilla and is imported chiefly from foreign Countries; that which is obtained from Sea Weed growing on their own Coasts, and know by the name of Kelp, is excessively impure,  and Scarce admits of being thoroughly analyzed according to the rules of Chemistry.
The Sheet marked Letter A. Should come in here.
In the whole course of this tedious research, which must have fatigued you more than it has me, I find nothing concerning Fishes depositing their Eggs upon Fucus. No doubt the agitation of the Sea, washes the Spawn of the finny tribe as well as the Spat of the testaceous and crustacious tribes upon and among all Sorts of the Fucus, and when they float upon the Surface these Eggs may be hatched by the heat of the Sun, but I know nothing about it. Pray inform me.
Upon the extensive Sea Coasts of the United States great quantities of Fucus are thrown on shore by the Waves, and I wish some curious Genius would undertake to examine them, and See whether We have all the Species of Fucus, and especially whether We have the Kali the Soda, the Saltwort,The Salicania, the Barilla for by all these names the Same plant is known. My design in Sending all this to you, is merely  to turn your thoughts to this Subject. One Lecture from you, or only a few private hints among your Disciples, might raise up Some Rambling Philosopher, who might make a Name and do a great Service to his Country, more perhaps than by importing a thousand Exoticks of more curiosity than Use. We must have Some Pedestrians before the natural History of our country can be written.
Bocconi, ran over the principal Parts of Europe, for several years, to observe with his own Eyes the varied Scene of Nature before he published his Works on natural History.
Tournefort who felt himself a Naturalist from the first moment he Saw a plant We who played Truant from his Class to go a Simpling, in 1678 traversed the Mountains of Dauphiny and Savoy. in 1679 He went to Montpelier in 1679 He went to Montpelier, to Study the Botannic Garden of Henry the fourth. He ascended the Pyranean Mountains. Frightful Rocks, and Precipices, thought in accessable by other People had no terrors for him. He collected plants from Provence, Languedoc, Dauphiny, the Alps and the Pyranees. With the Same View he made Voyages into Spain Portugal, Holland and England. in 1700 He went into Greece and Asia, and intended to go into Africa.
Linnæus made Long Journeys and painful Voyages. in 1732 He traveled over all Laponia, to make extend his researches in natural History, braving the horrors of deserts, Precipices, hunger, thirst, cold and heat. We have also a Cutler who has ascended the Grand Monadnock with the Same View.
Examples might be multiplied, for there is Scarce a Naturalist, from Aristotle and Pliny down to Waterhouse and Peck, who has not been  not only a Traveller but an Adventurer, in pursuit of his Science.
Who knows but a few Intimations from you in public or private, may kindle the genius of Nature in Several of your Pupills, who may glory in imitating the great Naturalists Ancient and modern, cross the Mountains Rivers and Valleys and make themselves masters of all that is curious and peculiar in our Country.
The Fucus may be analysed in the Course of a few Rambles on our Sea Shores without danger, and this is one of the Branches of natural History in which our country is much  interested. The Alkaline Salts, are and will be more and more wanted, for the manufactures of Glass, Soap, and Cloths. But the most immediate and at present the most important Use of these marine Vegetables is as a manure, and this is the only light in which I have ever had opportunity to observe it.
Manure.
I know not whether All manures may not be reduced to the head of the Alkaline Salts. Perhaps all Vegetable Substances may be of Use, merely by increasing the vegetable Pabulum in the Ground. A Ton of matter that has been once formed by nature into Vegetables, it is probable may be again converted into Vegetables of the Same or of other Sorts. In this light Vegetables are restorers or renewals of the Earth. But by Manures I mean Something which is possessed of Some active Power to increase the fertility of Land. How it Acts I know not, Whether by fermentation, causing the Earth to Swell, like Yest in Dough, whereby it is made lighter and more porous to receive nourishment from Air or Water or whether by attracting Water from the Atmosphere, or whether in any other Way I have not learned, with any clear Satisfaction. But the fact is indisputable? that many Substances have Power to increase the Crop, and among them our Fucus is one.
Soon after the death of my father in 1761, who gave me a little farm, I became Somewhat of a farmer, at first more for my health than Amusement, and more for Amusement than profit. One of my first projects was to employ Sea weed as a Manure. I carted a quantity of it every Year into my Barn Yard and into my Piggery. My Neighbours thought it of no Value, but to bank their houses against Winter: but I found or at least believed that I found Some virtue in it. From that time to this, I have constantly employed it when I have been at home in various Ways.
1. In the Yard
2. In the Piggery
3. In the Stable as bedding for Horses
4. In the Barn as bedding for Cattle. I have not done this myself but have recommended it to others who have practiced it to Advantage.
5. Mixed it with every Thing else in heaps of Compost.
6. In plowing the Ground, for Corn I have filled the furrows with it.
7. In Stacks like Hay, in which if it lies a Year it will heat ferment and become so Soft and mellow that you may cutt it was a Spade or Shovell. I have done little myself in this Way but Some of my Neighbours have practiced it with Success.
8. The greatest Use I have made of it is, by Spreading it over the surface of English  Land. Its Effect on the Crop is more immediately and remarkably visible than any other Way. Five Loads of thirty hundred Weight each, are as much as can be well Spread upon an Acre. Care must be taken to Spread it uniformly, and it requires Some labor to Spread it. But upon the whole this appears to me to be the most Œconomical Way of Using it.
9. It is much used for banking Cellars to keep out the frost.
10. It is now much Used to envellop Garden Vegetables in the Winter. They are found to come out in the Spring more fresh and better preserved than in any other Way.
I believe Sir, by this time you will bless your Starrs that I am as weary of this Subject as you are, and Subscribe myself / as usual your friend and humble Servant.

J. Adams.
P.S. I have recd your favour of Sept. 8.

